Citation Nr: 0327121	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  96-10 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1993 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to an increased evaluation greater than 10 
percent for PTSD.

The appellant appeared at a hearing held at the RO on 
December 5, 1994.  A transcript of that hearing has been 
associated with the record on appeal.

It is noted that by a May 1996 decision the appellant was 
awarded an increased evaluation for his service-connected 
PTSD, from 10 to 50 percent disabling, effective from April 
7, 1993, the date of his claim for an increased rating.  
Because he continues to disagree with the current rating 
assigned, the claim of an increased rating above 50 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).

The appellant appeared at a hearing held at the RO on April 
4, 1997.  A transcript of that hearing has been associated 
with the record on appeal.

This case was before the Board previously in October 1998 
when it was remanded for additional development.  The 
requested development has been completed.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim, and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  Prior to November 1996, only the earlier criteria for 
rating the appellant's psychiatric disorder are applicable.

4.  With respect to the period of time subsequent to November 
1996, the pre-November 1996 criteria for appellant's PTSD are 
more favorable to the appellant.

5.  The appellant's service-connected PTSD renders him 
demonstrably unable to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Codes 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a December 1998 VA examination, the examiner reviewed the 
claims folder.  The appellant reported that he had difficulty 
with interpersonal relationships because he isolated himself 
and trusted no one.  He was unable to express love and 
affection, even to his son.  He argued and fought much with 
his spouse.  He became easily enraged and had been physically 
abusive in the past.  During one fight, he had held a gun to 
his spouse's head and had threatened to kill her.  His spouse 
had not forgiven him for doing so.  In order to avoid 
conflict, he often left the house to cool off.  He and his 
spouse had been married for 24 years.  He had not worked 
since 1994.  He had worked numerous jobs after service.  His 
legal history included past charges of possession of an 
illegal weapon.  He had been hospitalized approximately six 
times for psychiatric treatment of rage reactions, insomnia, 
and depression.  Previous treatment included psychotherapy in 
two inpatient PTSD programs.  He was treated with multiple 
medications.

On examination, the appellant's personal hygiene was fair-he 
was moderately groomed and clean, but his clothing was 
wrinkled and slightly soiled.  Rapport was somewhat difficult 
to establish.  No unusual behaviors were noted.  The 
appellant was oriented to person, place, time, and situation.  
Attention was intact, but concentration was impaired.  The 
appellant's abstraction abilities showed some impairment, as 
he could not find similarities in paired objects or interpret 
proverbs.  There was some impairment exhibited in memory 
functions, as the appellant was unable to recall three of 
three unrelated words after a period of five minutes.  The 
appellant's thought processes were not reflective of loose 
associations, perseverations, neologisms, tangential 
thinking, circumstantial thinking, confusion, or echolalia.  
His speech was slow, relevant, and coherent.  Thought content 
was negative for hallucinations.  Delusions were not present.  
The appellant did not demonstrate ideas of reference.  Affect 
was restricted and did not appear labile.  Mood was anxious.  
Signs of anxiety included excessive sweating, tense facial 
muscles, and jumpiness.

The appellant reported vegetative signs of depressions, 
including insomnia, lack of appetite, fatigue, and 
tearfulness.  His sleep was disrupted by nightmares of 
traumatic experiences in his life.  He got approximately two 
to four hours of sleep per night.  He had intrusive 
recollections often.  He admitted having had suicidal 
ideation but denied any current suicidal thoughts or 
intention.  The appellant also underwent psychological 
testing.  He took an extraordinarily long time to finish the 
testing.  He appeared to struggle with attention and 
concentration; however, he determinedly completed the 
testing.  Test results were consistent with a diagnosis of 
PTSD.  The examiner diagnosed severe, chronic PTSD.

The examiner added that, based upon the appellant's 
performance, it was clear that the appellant suffered 
impairment in his attention and concentration as well as 
suffering loss of efficiency due to psychological factors.  
His chronic anxiety and tension made simple, routine daily 
tasks impossible.  The examiner opined that based upon the 
appellant's history of rage reactions, chronic aggressive 
acting-out, and rebelliousness toward authority figures, it 
was unlikely that the appellant would be able to retain 
employment even if he were able to obtain it.  Additionally, 
his reliance upon psychotropic medications to maintain 
minimum stability could lead to his causing accidents or 
injury to himself or others in a workplace.

The examiner concluded that the appellant was able to 
understand the basic directions and intent of the 
examination.  He appeared to be unable to relate to others in 
a work setting.  He seemed unable to sustain the attention 
needed to do repetitive tasks and was unable to tolerate the 
stressors and pressures associated with day-to-day work 
activities.  The appellant appeared capable of managing his 
own funds only with the assistance of his spouse.  The 
prognosis was judged to be poor for a favorable response to 
treatment.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 39.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  But see Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003) (invalidating 38 C.F.R. § 3.159(b)(1)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 11-
2000 (Nov. 27, 2000) (determining that the VCAA is more 
favorable to claimants than the law in effect prior to its 
enactment).  As discussed below, the RO fulfilled its duties 
to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a May 12, 2003 
letter and Supplemental Statements of the Case (SSOCs) dated 
in January 1998 and February 2003, the RO informed the 
appellant of the type of evidence needed to substantiate his 
claim for a higher disability rating, specifically the 
criteria required to established such entitlement.  In the 
May 12, 2003 letter, the RO also informed the appellant that 
VA would assist in obtaining identified records, but that it 
was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The February 2003 SSOC also 
described the evidence that was used in deciding the 
appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOCs and the letter 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, the appellant's VA 
medical records, private medical records, and records from 
the Social Security have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  As for VA's duty to obtain any medical 
examinations, the appellant was provided an examination in 
December 1998.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the October 
1998 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2003); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2003).

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52,695-52,702 (October 8, 1996).  This amendment was 
effective November 7, 1996.  In addition to modified rating 
criteria, the amendment provided that the diagnoses and 
classification of mental disorders be in accordance with DSM-
IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
38 C.F.R. §§ 4.125 through 4.130 (2003).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from November 
7, 1996, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to November 7, 1996, the Board cannot apply the revised 
regulations.

The RO considered the old regulations and the new regulations 
in a January 1998 Supplemental Statement of the Case and 
provided the rating criteria.  Therefore, the appellant and 
his representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to November 1996, PTSD was evaluated under the general 
rating formula for psychoneurotic disorders.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  The schedular criteria 
for 50, 70, and 100 percent ratings for psychoneurotic 
disorders were as follows:

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

VA General Counsel issued a precedent opinion concluding that 
the term "considerable," the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent 
or degree."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "considerable."  38 U.S.C.A. 
§ 7104(c) (West 2002).

Under the old regulations, each of the three criteria for a 
100 percent disability rating is an independent basis for 
grant a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, 50, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (2003).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2003).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2003).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2003).

The appellant was assigned a GAF score of 39 in December 
1998.  A GAF score of 31-40 contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See DSM-IV at 44-47.  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board finds that, in this case, it is more favorable to 
rate the appellant's service-connected PTSD under the old 
rating schedule.  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the appellant's disability in his favor.  The Board 
concludes that the objective medical evidence shows 
disability that more nearly approximates that which warrants 
the assignment of a 100 percent disability rating.  See 
38 C.F.R. § 4.7 (2003).

The VA examiner who evaluated the appellant in December 1998 
indicated opined that the appellant was unable to retain 
employment due to the symptoms of severe, chronic PTSD.  The 
appellant has not been employed since approximately 1994.  
The appellant's symptoms included rage reactions, chronic 
aggressive acting-out, rebelliousness toward authority 
figures, impaired attention and concentration, and sleep 
disturbance.  Although subsequent treatment records show the 
assignment of higher GAF scores than the one assigned in 
December 1998, the records are based on evaluations of the 
appellant that appear to be less thorough than the December 
1998 examination.  The later evaluations were conducted for 
purposes of treatment rather than to assess the severity of 
the appellant's disability.  Further, none of the information 
contained in the subsequent reports contradicts the report of 
the December 1998 examination-neither as to the symptoms 
displayed by the appellant nor as to the ultimate conclusion 
that appellant is unemployable due to his PTSD.  Accordingly, 
the Board finds that, the appellant's service-connected PTSD 
renders him "demonstrably unable to obtain or retain 
employment" as contemplated under the old rating schedule.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Resolving 
reasonable doubt in favor of the veteran, the evidence of 
record supports a grant of an increased rating of 100 percent 
for the appellant's service-connected PTSD.


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



